CHIEF JUSTICE TURNAGE
dissenting:
The majority fails to point out that the referee clearly erred in ruling that the doctrine of res judicata does not apply to consent judgments. “A judgment by stipulation is as binding as any judgment or verdict, no more or less.” Schillinger v. Brewer (1985), 215 Mont. 333, 338, 697 P.2d 919, 922.
Further, the peculiar result of this case is that the insurer, Glacier General, is being held liable on a covered claim for a greater amount than is its insured, Dr. Lubin. I invite the Montana Legislature to consider whether that is indeed the correct interpretation of § 33-2-1365(4), MCA, and of the Insurers Supervision, Rehabilitation, and Liquidation Act.
The existence of the insurance policy purchased by Dr. Lubin is the only reason Glacier General has any liability to plaintiff Kowalski. Section 33-2-1342(2), MCA, provides that the rights and liabilities of an insurer become fixed as of the date of liquidation of the insurer. This would seem to indicate that limitations on liability set forth under the terms of the insurance policy are fixed as of the date of liquidation.
Indeed, in affirming the decision of the referee, the majority upholds the referee’s determination that Glacier General shall only be liable for damages incurred during the policy period. That determination honors one limitation under the policy of insurance. However, the majority then refuses to honor the insurance policy limitation providing that the insurer is only liable to pay sums “which the Insured shall become legally obligated to pay.” This refusal is based on the majority’s conclusion that honoring the contract term which incorporates the Michigan judgment against the insured would violate the provision of § 33-2-1365(4), MCA, that “[n]o judgment or order entered within 4 months before the filing of the petition [for liquidation] need be considered as evidence of liability or of the quantum of damages.”
I would limit the scope of § 33-2-1365(4), MCA, to direct consideration of judgments or orders entered within four months of the filing of a petition for liquidation. I would hold that § 33-2-1365(4), MCA, does not prohibit indirect recognition of such judgments or orders where they are relevant under a contract term. This would minimize the statute’s interference with contracts and with the doctrine of res *278judicata, where, contrary to the position of the majority, such interference is not clearly required under the statute.
I therefore respectfully dissent from the majority opinion.
JUSTICE GRAY joined in the dissent of CHIEF JUSTICE TURNAGE.